Exhibit 10.42

INTERLINE BRANDS, INC.
CHANGE IN CONTROL SEVERANCE AGREEMENT

THIS AGREEMENT is entered into as of the [     ] day of [     ], 2007 (the
“Effective Date”) by and between INTERLINE BRANDS, INC., a Delaware corporation
(the “Company”), and                          (“Executive”).

W I T N E S S E T H

WHEREAS, the Company considers the establishment and maintenance of a sound and
vital management to be essential to protecting and enhancing the best interests
of the Company and its stockholders; and

WHEREAS, the Company recognizes that, as is the case with many publicly held
corporations, the possibility of a change in control may arise and that such
possibility may result in the departure or distraction of management personnel
to the detriment of the Company and its stockholders; and

WHEREAS, the Compensation Committee of the “Board” (as defined in Section 1) has
determined that it is in the best interests of the Company and its stockholders
to secure Executive’s continued services and to ensure Executive’s continued and
undivided dedication to Executive’s duties in the event of any threat or
occurrence of a “Change in Control” (as defined in Section 1) of the Company;
and

WHEREAS, the Compensation Committee, at a meeting held on [                   ],
2007, has authorized the Company to enter into this Agreement.

NOW, THEREFORE, for and in consideration of the mutual covenants and agreements
herein contained, the Company and Executive hereby agree as follows:


1.                                       DEFINITIONS.  AS USED IN THIS
AGREEMENT, THE FOLLOWING TERMS SHALL HAVE THE RESPECTIVE MEANINGS SET FORTH
BELOW:


(A)                                  “AFFILIATE” MEANS, WITH RESPECT TO A
SPECIFIED PERSON, A PERSON THAT, DIRECTLY OR INDIRECTLY THROUGH ONE OR MORE
INTERMEDIARIES, CONTROLS, IS CONTROLLED BY, OR IS UNDER COMMON CONTROL WITH, THE
PERSON SPECIFIED.


(B)                                 “BOARD” MEANS THE BOARD OF DIRECTORS OF THE
COMPANY.


(C)                                  “BONUS AMOUNT” MEANS (I) THE AVERAGE OF THE
ANNUAL BONUS EARNED BY EXECUTIVE FROM THE COMPANY (OR ITS AFFILIATES) IN RESPECT
OF THE LAST THREE (3) COMPLETED FISCAL YEARS OF THE COMPANY OR SUCH LESSER
NUMBER OF FISCAL YEARS FOR WHICH EXECUTIVE WAS EMPLOYED BY THE COMPANY AND
ELIGIBLE TO EARN AN ANNUAL BONUS FROM THE COMPANY IMMEDIATELY PRECEDING
EXECUTIVE’S DATE OF TERMINATION (ANNUALIZED IN THE


--------------------------------------------------------------------------------



EVENT EXECUTIVE WAS NOT EMPLOYED BY THE COMPANY (OR ITS AFFILIATES) FOR THE
WHOLE OF ANY SUCH FISCAL YEAR), OR (II) IF THE DATE OF TERMINATION OCCURS BEFORE
EXECUTIVE HAS BEEN EMPLOYED FOR A FULL FISCAL YEAR, AND BEFORE THE DATE COMPANY
PAYS EXECUTIVE EXECUTIVE’S ANNUAL BONUS FOR THE FISCAL YEAR IN WHICH EXECUTIVE’S
EMPLOYMENT COMMENCED, EXECUTIVE’S TARGET ANNUAL BONUS FOR THE FISCAL YEAR OF THE
COMPANY WHICH INCLUDES EXECUTIVE’S DATE OF TERMINATION.


(D)                                 “CAUSE” MEANS (I) EXECUTIVE’S CONVICTION OF,
OR PLEADING NOLO CONTENDERE TO, A FELONY, (II) EXECUTIVE’S GROSS NEGLECT OF
EXECUTIVE’S DUTIES TO THE COMPANY, (III) EXECUTIVE’S WILLFUL MISCONDUCT IN
CONNECTION WITH THE PERFORMANCE OF EXECUTIVE’S DUTIES TO THE COMPANY, WHICH
RESULTS IN MATERIAL AND DEMONSTRABLE DAMAGE TO THE COMPANY OR (IV) EXECUTIVE’S
FAILURE TO FOLLOW THE LAWFUL DIRECTIONS OF THE BOARD, CONSISTENT WITH
EXECUTIVE’S POSITION WITH THE COMPANY; PROVIDED, HOWEVER THAT EXECUTIVE SHALL
NOT BE DEEMED TO HAVE BEEN TERMINATED FOR CAUSE UNLESS (A) WRITTEN NOTICE HAS
BEEN DELIVERED TO EXECUTIVE SETTING FORTH THE REASONS FOR THE COMPANY’S
INTENTION TO TERMINATE EXECUTIVE FOR CAUSE AND (B) A PERIOD OF 14 DAYS HAS
ELAPSED SINCE DELIVERY OF SUCH NOTICE AND, IN THE CASE OF CLAUSES (II) AND (IV)
ABOVE, EXECUTIVE HAS FAILED TO CURE THE CIRCUMSTANCES CLAIMED TO CONSTITUTE
CAUSE WITHIN SUCH 14-DAY PERIOD.  FOR PURPOSE OF THE PRECEDING SENTENCE, NO ACT
OR FAILURE TO ACT BY EXECUTIVE SHALL BE CONSIDERED “WILLFUL” UNLESS DONE OR
OMITTED TO BE DONE BY EXECUTIVE IN BAD FAITH AND WITHOUT REASONABLE BELIEF THAT
EXECUTIVE’S ACTION OR OMISSION WAS IN THE BEST INTERESTS OF THE COMPANY.  ANY
ACT, OR FAILURE TO ACT, BASED UPON AUTHORITY GIVEN PURSUANT TO A RESOLUTION DULY
ADOPTED BY THE BOARD, BASED UPON THE ADVICE OF COUNSEL FOR THE COMPANY (OR UPON
THE INSTRUCTIONS OF ANY OTHER OFFICER OF THE COMPANY SENIOR TO EXECUTIVE) SHALL
BE CONCLUSIVELY PRESUMED TO BE DONE, OR OMITTED TO BE DONE, BY EXECUTIVE IN GOOD
FAITH AND IN THE BEST INTERESTS OF THE COMPANY.  CAUSE SHALL NOT EXIST UNLESS
AND UNTIL THE COMPANY HAS DELIVERED TO EXECUTIVE A COPY OF A RESOLUTION DULY
ADOPTED BY THREE-QUARTERS (3/4) OF THE ENTIRE BOARD (EXCLUDING EXECUTIVE IF
EXECUTIVE IS A BOARD MEMBER) AT A MEETING OF THE BOARD CALLED AND HELD FOR SUCH
PURPOSE (AFTER REASONABLE NOTICE TO EXECUTIVE AND AN OPPORTUNITY FOR EXECUTIVE,
TOGETHER WITH COUNSEL, TO BE HEARD BEFORE THE BOARD), FINDING THAT IN THE GOOD
FAITH OPINION OF THE BOARD AN EVENT SET FORTH IN CLAUSES (I), (II), (III), OR
(IV) HAS OCCURRED AND SPECIFYING THE PARTICULARS THEREOF IN DETAIL.  THE COMPANY
MUST NOTIFY EXECUTIVE OF ANY EVENT CONSTITUTING CAUSE WITHIN NINETY (90) DAYS
FOLLOWING KNOWLEDGE OF ANY MEMBER OF THE BOARD OTHER THAN EXECUTIVE (IF
APPLICABLE) OF ITS EXISTENCE OR SUCH EVENT SHALL NOT CONSTITUTE CAUSE UNDER THIS
AGREEMENT.


(E)                                  “CHANGE IN CONTROL” MEANS ANY OF THE
FOLLOWING:  (I) ANY INDIVIDUAL, ENTITY OR GROUP (WITHIN THE MEANING OF SECTION
13(D)(3) OR 14(D)(2) OF THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED (THE
“EXCHANGE ACT”)) (OTHER THAN A SUBSIDIARY OR ANY EMPLOYEE BENEFIT PLAN (OR ANY
RELATED TRUST) OF THE COMPANY), (A “PERSON”) BECOMES AFTER THE DATE HEREOF THE
BENEFICIAL OWNER OF 50% OR MORE OF EITHER THE THEN OUTSTANDING STOCK OR THE
COMBINED VOTING POWER OF THE THEN OUTSTANDING VOTING SECURITIES OF THE COMPANY
ENTITLED TO VOTE IN THE ELECTION OF DIRECTORS; (II) DURING ANY 24-MONTH PERIOD
INDIVIDUALS WHO, AS OF THE EFFECTIVE DATE, CONSTITUTE THE BOARD (THE “INCUMBENT
DIRECTORS”) CEASE FOR ANY REASON TO CONSTITUTE AT LEAST A MAJORITY OF THE BOARD;
PROVIDED THAT ANY INDIVIDUAL WHO BECOMES A DIRECTOR AFTER THE EFFECTIVE DATE
WHOSE ELECTION, OR NOMINATION FOR ELECTION BY THE COMPANY’S SHAREHOLDERS, WAS
APPROVED BY A

2


--------------------------------------------------------------------------------



VOTE OR WRITTEN CONSENT OF AT LEAST A MAJORITY OF THE DIRECTORS THEN COMPRISING
THE INCUMBENT DIRECTORS SHALL BE CONSIDERED AS THOUGH SUCH INDIVIDUAL WERE AN
INCUMBENT DIRECTOR, BUT EXCLUDING, FOR THIS PURPOSE, ANY SUCH INDIVIDUAL WHOSE
INITIAL ASSUMPTION OF OFFICE IS IN CONNECTION WITH AN ACTUAL OR THREATENED
ELECTION CONTEST RELATING TO THE ELECTION OF THE DIRECTORS OF THE COMPANY (AS
SUCH TERMS ARE USED IN RULE 14A-11 UNDER THE EXCHANGE ACT); (III) THE
CONSUMMATION OF A MERGER, REORGANIZATION OR CONSOLIDATION WITH RESPECT TO WHICH
THE INDIVIDUALS AND ENTITIES WHO WERE THE RESPECTIVE BENEFICIAL OWNERS OF THE
STOCK AND VOTING SECURITIES OF THE COMPANY IMMEDIATELY BEFORE SUCH MERGER,
REORGANIZATION OR CONSOLIDATION DO NOT, AFTER SUCH MERGER, REORGANIZATION OR
CONSOLIDATION, BENEFICIALLY OWN, IN SUBSTANTIALLY THE SAME PROPORTION AS THEIR
OWNERSHIP, IMMEDIATELY BEFORE SUCH MERGER, REORGANIZATION OR CONSOLIDATION,
DIRECTLY OR INDIRECTLY, MORE THAN 50% OF, RESPECTIVELY, THE THEN OUTSTANDING
COMMON SHARES AND THE COMBINED VOTING POWER OF THE THEN OUTSTANDING VOTING
SECURITIES ENTITLED TO VOTE IN THE ELECTION OF DIRECTORS; OR (IV) THE APPROVAL
BY SHAREHOLDERS OF THE COMPANY OF (A) THE SALE OR OTHER DISPOSITION OF ALL OR
SUBSTANTIALLY ALL OF THE ASSETS OF THE COMPANY (OTHER THAN TO A SUBSIDIARY OF
THE COMPANY), OR (B) THE LIQUIDATION OR DISSOLUTION OF THE COMPANY.

Notwithstanding the foregoing, a Change in Control of the Company shall not be
deemed to occur solely because any Person acquires beneficial ownership of more
than 50% of the then outstanding Stock as a result of the acquisition of the
Stock by the Company which reduces the number of shares of Stock outstanding;
provided, that if after such acquisition by the Company such person becomes the
beneficial owner of additional Stock that increases the percentage of
outstanding Stock beneficially owned by such person, a Change in Control of the
Company shall then occur.


(F)                                    “CODE” MEANS THE INTERNAL REVENUE CODE OF
1986, AS AMENDED, AND REGULATIONS AND RULINGS THEREUNDER.  REFERENCES TO A
PARTICULAR SECTION OF THE CODE SHALL INCLUDE REFERENCES TO SUCCESSOR PROVISIONS.


(G)                                 “DATE OF TERMINATION” MEANS (1) THE
EFFECTIVE DATE ON WHICH EXECUTIVE’S EMPLOYMENT BY THE COMPANY TERMINATES AS
SPECIFIED IN A PRIOR WRITTEN NOTICE BY THE COMPANY OR EXECUTIVE, AS THE CASE MAY
BE, TO THE OTHER, DELIVERED PURSUANT TO SECTION 13 OR (2) IF EXECUTIVE’S
EMPLOYMENT BY THE COMPANY TERMINATES BY REASON OF DEATH, THE DATE OF DEATH OF
EXECUTIVE.


(H)                                 “DISABILITY” MEANS TERMINATION OF
EXECUTIVE’S EMPLOYMENT BY THE COMPANY DUE TO EXECUTIVE’S ABSENCE FROM
EXECUTIVE’S DUTIES WITH THE COMPANY ON A FULL-TIME BASIS FOR AT LEAST ONE
HUNDRED EIGHTY (180) CONSECUTIVE DAYS AS A RESULT OF EXECUTIVE’S INCAPACITY DUE
TO PHYSICAL OR MENTAL ILLNESS.


(I)                                     “EXCHANGE ACT” MEANS THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED.  REFERENCES TO A PARTICULAR SECTION OF, OR
RULE UNDER, THE EXCHANGE ACT SHALL INCLUDE REFERENCES TO SUCCESSOR PROVISIONS.


(J)                                     “GOOD REASON” MEANS, WITHOUT EXECUTIVE’S
EXPRESS WRITTEN CONSENT, THE OCCURRENCE OF ANY OF THE FOLLOWING EVENTS AFTER A
CHANGE IN CONTROL:

3


--------------------------------------------------------------------------------



(I)                                     ANY (A) CHANGE IN THE DUTIES OR
RESPONSIBILITIES (INCLUDING REPORTING RESPONSIBILITIES) OF EXECUTIVE THAT IS
INCONSISTENT IN ANY MATERIAL AND ADVERSE RESPECT WITH EXECUTIVE’S POSITION(S),
DUTIES OR RESPONSIBILITIES WITH THE COMPANY IMMEDIATELY PRIOR TO SUCH CHANGE IN
CONTROL (INCLUDING ANY MATERIAL AND ADVERSE DIMINUTION OF SUCH DUTIES OR
RESPONSIBILITIES); PROVIDED, HOWEVER, THAT GOOD REASON SHALL NOT BE DEEMED TO
OCCUR UPON A CHANGE IN DUTIES OR RESPONSIBILITIES (OTHER THAN REPORTING
RESPONSIBILITIES) THAT IS SOLELY AND DIRECTLY A RESULT OF THE COMPANY NO LONGER
BEING A PUBLICLY TRADED ENTITY AND DOES NOT INVOLVE ANY OTHER EVENT SET FORTH IN
THIS PARAGRAPH (J) OR (B) MATERIAL AND ADVERSE CHANGE IN EXECUTIVE’S TITLES OR
OFFICES (INCLUDING, IF APPLICABLE, MEMBERSHIP ON THE BOARD) WITH THE COMPANY AS
IN EFFECT IMMEDIATELY PRIOR TO SUCH CHANGE IN CONTROL;


(II)                                  A MATERIAL BREACH OF AN EMPLOYMENT
AGREEMENT TO WHICH EXECUTIVE AND THE COMPANY ARE PARTIES;


(III)                               A REDUCTION BY THE COMPANY IN EXECUTIVE’S
RATE OF ANNUAL BASE SALARY OR TARGET ANNUAL BONUS OPPORTUNITY AS IN EFFECT
IMMEDIATELY PRIOR TO SUCH CHANGE IN CONTROL OR AS THE SAME MAY BE INCREASED FROM
TIME TO TIME THEREAFTER;


(IV)                              ANY REQUIREMENT OF THE COMPANY THAT EXECUTIVE
(A) BE BASED ANYWHERE MORE THAN THIRTY-FIVE (35) MILES FROM THE OFFICE WHERE
EXECUTIVE IS LOCATED AT THE TIME OF THE CHANGE IN CONTROL, IF SUCH RELOCATION
INCREASES EXECUTIVE’S COMMUTE BY MORE THAN TWENTY (20) MILES, OR (B) TRAVEL ON
COMPANY BUSINESS TO AN EXTENT SUBSTANTIALLY GREATER THAN THE TRAVEL OBLIGATIONS
OF EXECUTIVE IMMEDIATELY PRIOR TO SUCH CHANGE IN CONTROL;


(V)                                 A REDUCTION BY THE COMPANY OF MORE THAN 5%
IN EXECUTIVE’S AGGREGATE BENEFITS UNDER EMPLOYEE BENEFIT PLANS, WELFARE BENEFIT
PLANS AND FRINGE BENEFIT PLANS IN WHICH EXECUTIVE IS PARTICIPATING IMMEDIATELY
PRIOR TO SUCH CHANGE IN CONTROL, UNLESS EXECUTIVE IS PERMITTED TO PARTICIPATE IN
OTHER PLANS PROVIDING EXECUTIVE WITH SUBSTANTIALLY EQUIVALENT BENEFITS IN THE
AGGREGATE (AT SUBSTANTIALLY EQUIVALENT COST WITH RESPECT TO WELFARE BENEFIT
PLANS);


(VI)                              THE FAILURE OF THE COMPANY TO PROVIDE
EXECUTIVE WITH PAID VACATION IN ACCORDANCE WITH THE MOST FAVORABLE VACATION
POLICIES OF THE COMPANY AND ITS AFFILIATES AS IN EFFECT FOR EXECUTIVE
IMMEDIATELY PRIOR TO SUCH CHANGE IN CONTROL, INCLUDING THE CREDITING OF ALL
SERVICE FOR WHICH EXECUTIVE HAD BEEN CREDITED UNDER SUCH VACATION POLICIES PRIOR
TO THE CHANGE IN CONTROL;


(VII)                           ANY REFUSAL BY THE COMPANY TO CONTINUE TO PERMIT
EXECUTIVE TO ENGAGE IN ACTIVITIES NOT DIRECTLY RELATED TO THE BUSINESS OF THE
COMPANY IN WHICH EXECUTIVE WAS PERMITTED TO ENGAGE PRIOR TO THE CHANGE IN
CONTROL;

4


--------------------------------------------------------------------------------



(VIII)                        ANY PURPORTED TERMINATION OF EXECUTIVE’S
EMPLOYMENT WHICH IS NOT EFFECTUATED PURSUANT TO SECTION 14 (AND WHICH WILL NOT
CONSTITUTE A TERMINATION HEREUNDER); OR


(IX)                                THE FAILURE OF THE COMPANY TO OBTAIN THE
ASSUMPTION AND, IF APPLICABLE, GUARANTEE, AGREEMENT FROM ANY SUCCESSOR (AND
PARENT CORPORATION) AS CONTEMPLATED IN SECTION 12(B).

An isolated, insubstantial and inadvertent action taken in good faith and which
is remedied by the Company within ten (10) days after receipt of notice thereof
given by Executive shall not constitute Good Reason.  Executive’s right to
terminate employment for Good Reason shall not be affected by Executive’s
incapacity due to mental or physical illness and Executive’s continued
employment shall not constitute consent to, or a waiver of rights with respect
to, any event or condition constituting Good Reason; provided, however, that
Executive must provide notice of termination of employment for Good Reason
within ninety (90) days following Executive’s knowledge of an event constituting
Good Reason or such event shall not constitute a termination for Good Reason
under this Agreement.


(K)                                  “QUALIFYING TERMINATION” MEANS A
TERMINATION OF EXECUTIVE’S EMPLOYMENT (I) BY THE COMPANY OTHER THAN FOR CAUSE OR
(II) BY EXECUTIVE FOR GOOD REASON.  TERMINATION OF EXECUTIVE’S EMPLOYMENT ON
ACCOUNT OF DEATH OR DISABILITY SHALL NOT BE TREATED AS A QUALIFYING TERMINATION.


(L)                                     “SAFE HARBOR AMOUNT” MEANS THE GREATEST
PRE-TAX AMOUNT OF “PAYMENTS” (AS DEFINED IN SECTION 4(A)) THAT COULD BE PAID TO
EXECUTIVE WITHOUT CAUSING EXECUTIVE TO BECOME LIABLE FOR ANY “EXCISE TAX” (AS
DEFINED IN SECTION 4(A)) IN CONNECTION THEREWITH.


(M)                               “SEC” MEANS THE SECURITIES AND EXCHANGE
COMMISSION.


(N)                                 “STOCK” MEANS THE COMMON STOCK OF THE
COMPANY.


(O)                                 “SUBSIDIARY” MEANS A CORPORATION OR OTHER
ENTITY, WHETHER INCORPORATED OR UNINCORPORATED, OF WHICH AT LEAST A MAJORITY OF
ITS VOTING POWER OR ITS VOTING EQUITY SECURITIES OR EQUITY INTEREST IS OWNED,
DIRECTLY OR INDIRECTLY, BY THE COMPANY.


(P)                                 “TERMINATION PERIOD” MEANS THE PERIOD OF
TIME BEGINNING WITH A CHANGE IN CONTROL AND ENDING TWO (2) YEARS FOLLOWING SUCH
CHANGE IN CONTROL.  NOTWITHSTANDING ANYTHING IN THIS AGREEMENT TO THE CONTRARY,
IF (I) EXECUTIVE’S EMPLOYMENT IS TERMINATED PRIOR TO A CHANGE IN CONTROL FOR
REASONS THAT WOULD HAVE CONSTITUTED A QUALIFYING TERMINATION IF THEY HAD
OCCURRED FOLLOWING A CHANGE IN CONTROL AND (II) (A) SUCH TERMINATION (OR GOOD
REASON EVENT) WAS AT THE REQUEST OF A THIRD PARTY WHO HAD INDICATED AN INTENTION
OR TAKEN STEPS REASONABLY CALCULATED TO EFFECT A CHANGE IN CONTROL AND A CHANGE
IN CONTROL INVOLVING SUCH THIRD PARTY (OR A PARTY COMPETING WITH SUCH THIRD
PARTY TO EFFECTUATE A CHANGE IN CONTROL) DOES OCCUR, OR (B) SUCH TERMINATION (OR

5


--------------------------------------------------------------------------------



GOOD REASON EVENT) OTHERWISE OCCURS IN CONNECTION WITH A POTENTIAL CHANGE IN
CONTROL AND SUCH CHANGE IN CONTROL DOES OCCUR, THEN FOR PURPOSES OF THIS
AGREEMENT, THE DATE IMMEDIATELY PRIOR TO THE DATE OF SUCH TERMINATION OF
EMPLOYMENT OR EVENT CONSTITUTING GOOD REASON SHALL BE TREATED AS THE DATE OF A
CHANGE IN CONTROL.  FOR PURPOSES OF DETERMINING THE TIMING OF PAYMENTS AND
BENEFITS TO EXECUTIVE UNDER SECTION 3, THE DATE OF THE ACTUAL CHANGE IN CONTROL
SHALL BE TREATED AS EXECUTIVE’S DATE OF TERMINATION UNDER SECTION 1(G).


2.                                       TERM OF AGREEMENT.  THIS AGREEMENT
SHALL BE EFFECTIVE ON THE DATE HEREOF AND SHALL CONTINUE IN EFFECT UNTIL AND
UNLESS THE COMPANY SHALL HAVE GIVEN ONE (1) YEARS’ WRITTEN NOTICE OF
CANCELLATION; PROVIDED, THAT, NOTWITHSTANDING THE DELIVERY OF ANY SUCH NOTICE,
THIS AGREEMENT SHALL CONTINUE IN EFFECT FOR A PERIOD OF TWO (2) YEARS AFTER A
CHANGE IN CONTROL, IF SUCH CHANGE IN CONTROL SHALL HAVE OCCURRED DURING THE TERM
OF THIS AGREEMENT.  NOTWITHSTANDING ANYTHING IN THIS SECTION TO THE CONTRARY,
THIS AGREEMENT SHALL TERMINATE IF EXECUTIVE OR THE COMPANY TERMINATES
EXECUTIVE’S EMPLOYMENT PRIOR TO A CHANGE IN CONTROL EXCEPT AS PROVIDED IN THE
SECOND SENTENCE OF SECTION 1(O).


3.                                       PAYMENTS UPON TERMINATION OF
EMPLOYMENT.


(A)                                  QUALIFYING TERMINATION - SEVERANCE.  IF
DURING THE TERMINATION PERIOD THE EMPLOYMENT OF EXECUTIVE SHALL TERMINATE
PURSUANT TO A QUALIFYING TERMINATION, THEN THE COMPANY SHALL PROVIDE TO
EXECUTIVE, SUBJECT TO THE PROVISO TO THE FIRST SENTENCE OF SECTION 10:


(I)                                     WITHIN TEN (10) DAYS FOLLOWING THE DATE
OF TERMINATION, A LUMP-SUM CASH AMOUNT EQUAL TO THE SUM OF (A) EXECUTIVE’S BASE
SALARY THROUGH THE DATE OF TERMINATION AND ANY BONUS AMOUNTS WHICH HAVE BECOME
PAYABLE, TO THE EXTENT NOT THERETOFORE PAID OR DEFERRED, (B) A PRO RATA PORTION
OF EXECUTIVE’S ANNUAL BONUS FOR THE FISCAL YEAR IN WHICH EXECUTIVE’S DATE OF
TERMINATION OCCURS IN AN AMOUNT EQUAL TO (1) EXECUTIVE’S TARGET ANNUAL BONUS,
MULTIPLIED BY (2) A FRACTION, THE NUMERATOR OF WHICH IS THE NUMBER OF DAYS IN
THE FISCAL YEAR IN WHICH THE DATE OF TERMINATION OCCURS THROUGH THE DATE OF
TERMINATION AND THE DENOMINATOR OF WHICH IS THREE HUNDRED SIXTY-FIVE (365), AND
(C) ANY ACCRUED VACATION PAY, IN EACH CASE TO THE EXTENT NOT THERETOFORE PAID;
PLUS


(II)                                  WITHIN TEN (10) DAYS FOLLOWING THE DATE OF
TERMINATION, A LUMP-SUM CASH AMOUNT EQUAL TO (I) ONE AND ONE-HALF (1.5) TIMES
EXECUTIVE’S HIGHEST ANNUAL RATE OF BASE SALARY DURING THE 12-MONTH PERIOD
IMMEDIATELY PRIOR TO EXECUTIVE’S DATE OF TERMINATION PLUS (II) ONE AND ONE-HALF
(1.5) TIMES EXECUTIVE’S BONUS AMOUNT, PAID WITHIN TEN (10) DAYS FOLLOWING THE
DATE OF TERMINATION; PROVIDED THAT, IF NECESSARY TO AVOID TAX PENALTIES UNDER
SECTION 409A OF THE CODE, THE PAYMENT SHALL BE DELAYED, WITHOUT INTEREST, UNTIL
THE FIRST DAY WHICH IS AT LEAST SIX MONTHS FOLLOWING THE DATE OF TERMINATION.


(B)                                 QUALIFYING TERMINATION - BENEFITS.  IF
DURING THE TERMINATION PERIOD THE EMPLOYMENT OF EXECUTIVE SHALL TERMINATE
PURSUANT TO A QUALIFYING TERMINATION, THE COMPANY SHALL, SUBJECT TO THE PROVISO
TO THE FIRST SENTENCE OF

6


--------------------------------------------------------------------------------



SECTION 10, CONTINUE TO PROVIDE, FOR A PERIOD OF EIGHTEEN (18) MONTHS FOLLOWING
EXECUTIVE’S DATE OF TERMINATION, EXECUTIVE (AND EXECUTIVE’S DEPENDENTS, IF
APPLICABLE) WITH THE SAME LEVEL OF MEDICAL AND DENTAL BENEFITS UPON
SUBSTANTIALLY THE SAME TERMS AND CONDITIONS (INCLUDING CONTRIBUTIONS REQUIRED BY
EXECUTIVE FOR SUCH BENEFITS) AS EXISTED IMMEDIATELY PRIOR TO EXECUTIVE’S DATE OF
TERMINATION (OR, IF MORE FAVORABLE TO EXECUTIVE, AS SUCH BENEFITS AND TERMS AND
CONDITIONS EXISTED IMMEDIATELY PRIOR TO THE CHANGE IN CONTROL); PROVIDED, THAT,
IF EXECUTIVE CANNOT CONTINUE TO PARTICIPATE IN THE COMPANY PLANS PROVIDING SUCH
BENEFITS, THE COMPANY SHALL OTHERWISE PROVIDE SUCH BENEFITS ON THE SAME
AFTER-TAX BASIS AS IF CONTINUED PARTICIPATION HAD BEEN PERMITTED. 
NOTWITHSTANDING THE FOREGOING, IN THE EVENT EXECUTIVE BECOMES REEMPLOYED WITH
ANOTHER EMPLOYER AND BECOMES ELIGIBLE TO RECEIVE MEDICAL AND/OR DENTAL BENEFITS
FROM SUCH EMPLOYER, THE COMPANY’S OBLIGATION TO PROVIDE SUCH MEDICAL AND/OR
DENTAL BENEFITS DESCRIBED HEREIN SHALL CEASE.


(C)                                  EXECUTION OF RELEASE.  ANY PAYMENTS OR
BENEFITS THAT WOULD OTHERWISE BE PAYABLE OR PROVIDED TO EXECUTIVE UNDER SECTIONS
4(A)(I)(B), 4(A)(II) AND 4(B) SHALL NOT BE PAYABLE OR PROVIDED UNLESS AND UNTIL
THE COMPANY HAS RECEIVED FROM EXECUTIVE A SIGNED RELEASE OF EMPLOYMENT-RELATED
CLAIMS AGAINST THE COMPANY, ITS SUBSIDIARIES AND THEIR RESPECTIVE EMPLOYEES,
OFFICERS AND DIRECTORS, IN A FORM PREPARED BY THE COMPANY AND REASONABLY
ACCEPTABLE TO EXECUTIVE.


(D)                                 NONQUALIFYING TERMINATION.  IF DURING THE
TERMINATION PERIOD THE EMPLOYMENT OF EXECUTIVE SHALL TERMINATE OTHER THAN BY
REASON OF A QUALIFYING TERMINATION, THEN THE COMPANY SHALL PAY TO EXECUTIVE
WITHIN THIRTY (30) DAYS FOLLOWING THE DATE OF TERMINATION, A LUMP-SUM CASH
AMOUNT EQUAL TO THE SUM OF EXECUTIVE’S BASE SALARY THROUGH THE DATE OF
TERMINATION AND ANY BONUS AMOUNTS WHICH HAVE BECOME PAYABLE, TO THE EXTENT NOT
THERETOFORE PAID OR DEFERRED, AND ANY ACCRUED VACATION PAY, TO THE EXTENT NOT
THERETOFORE PAID.  THE COMPANY MAY MAKE SUCH ADDITIONAL PAYMENTS, AND PROVIDE
SUCH ADDITIONAL BENEFITS, TO EXECUTIVE AS THE COMPANY AND EXECUTIVE MAY AGREE IN
WRITING, OR TO WHICH EXECUTIVE MAY BE ENTITLED UNDER THE COMPENSATION AND
BENEFIT PLANS, POLICIES, AND ARRANGEMENTS OF THE COMPANY.


4.                                       CERTAIN ADDITIONAL PAYMENTS BY THE
COMPANY.


(A)                                  IF IT IS DETERMINED (AS HEREAFTER PROVIDED)
THAT ANY PAYMENT OR DISTRIBUTION BY THE COMPANY TO OR FOR THE BENEFIT OF
EXECUTIVE, WHETHER PAID OR PAYABLE OR DISTRIBUTED OR DISTRIBUTABLE PURSUANT TO
THE TERMS OF THIS AGREEMENT OR OTHERWISE PURSUANT TO OR BY REASON OF ANY OTHER
AGREEMENT, POLICY, PLAN, PROGRAM OR ARRANGEMENT, INCLUDING WITHOUT LIMITATION
ANY STOCK OPTION, STOCK APPRECIATION RIGHT OR SIMILAR RIGHT, OR THE LAPSE OR
TERMINATION OF ANY RESTRICTION ON OR THE VESTING OR EXERCISABILITY OF ANY OF THE
FOREGOING (EACH A “PAYMENT”), WOULD BE SUBJECT TO THE EXCISE TAX IMPOSED BY
SECTION 4999 OF THE CODE (OR ANY SUCCESSOR PROVISION THERETO) OR TO ANY SIMILAR
TAX IMPOSED BY STATE OR LOCAL LAW, OR ANY INTEREST OR PENALTIES WITH RESPECT TO
SUCH EXCISE TAX (SUCH TAX OR TAXES, TOGETHER WITH ANY SUCH INTEREST AND
PENALTIES, ARE HEREAFTER COLLECTIVELY REFERRED TO AS THE “EXCISE TAX”), THEN
EXECUTIVE WILL BE ENTITLED TO RECEIVE AN ADDITIONAL PAYMENT OR PAYMENTS (A
“GROSS-UP PAYMENT”) IN AN AMOUNT SUCH THAT, AFTER PAYMENT BY EXECUTIVE OF ALL
TAXES (INCLUDING ANY INTEREST OR PENALTIES IMPOSED WITH

7


--------------------------------------------------------------------------------



RESPECT TO SUCH TAXES), INCLUDING ANY EXCISE TAX, IMPOSED UPON THE GROSS-UP
PAYMENT, EXECUTIVE RETAINS AN AMOUNT OF THE GROSS-UP PAYMENT EQUAL TO THE EXCISE
TAX IMPOSED UPON THE PAYMENTS. NOTWITHSTANDING THE PREVIOUS SENTENCE, IF THE
AGGREGATE VALUE OF THE PAYMENTS FOR PURPOSES OF SECTIONS 280G AND 4099 OF THE
CODE EQUALS OR EXCEEDS 100%, BUT IS NOT GREATER THAN 110%, OF THE SAFE HARBOR
AMOUNT, THEN NO GROSS-UP PAYMENT SHALL BE PAYABLE TO EXECUTIVE AND THE AGGREGATE
AMOUNT OF PAYMENTS PAYABLE TO EXECUTIVE SHALL BE REDUCED IN THE MANNER SELECTED
BY EXECUTIVE TO THE SAFE HARBOR AMOUNT.


(B)                                 SUBJECT TO THE PROVISIONS OF SECTION 4(F)
HEREOF, ALL DETERMINATIONS REQUIRED TO BE MADE UNDER THIS SECTION 4, INCLUDING
WHETHER AN EXCISE TAX IS PAYABLE BY EXECUTIVE AND THE AMOUNT OF SUCH EXCISE TAX
AND WHETHER A GROSS-UP PAYMENT IS REQUIRED AND THE AMOUNT OF SUCH GROSS-UP
PAYMENT, WILL BE MADE BY THE PUBLIC ACCOUNTING FIRM THAT IS RETAINED BY THE
COMPANY AS OF THE DATE IMMEDIATELY PRIOR TO THE CHANGE IN CONTROL (THE
“ACCOUNTING FIRM”).  EXECUTIVE WILL DIRECT THE ACCOUNTING FIRM TO SUBMIT ITS
DETERMINATION AND DETAILED SUPPORTING CALCULATIONS TO BOTH THE COMPANY AND
EXECUTIVE WITHIN 15 CALENDAR DAYS AFTER THE DATE OF EXECUTIVE’S TERMINATION OF
EMPLOYMENT, IF APPLICABLE, AND ANY OTHER SUCH TIME OR TIMES AS MAY BE REQUESTED
BY THE COMPANY OR EXECUTIVE.  IF THE ACCOUNTING FIRM DETERMINES THAT ANY EXCISE
TAX IS PAYABLE BY EXECUTIVE, THE COMPANY WILL PAY THE REQUIRED GROSS-UP PAYMENT
TO EXECUTIVE WITHIN FIVE BUSINESS DAYS AFTER RECEIPT OF SUCH DETERMINATION AND
CALCULATIONS.  IF THE ACCOUNTING FIRM DETERMINES THAT NO EXCISE TAX IS PAYABLE
BY EXECUTIVE, IT WILL, AT THE SAME TIME AS IT MAKES SUCH DETERMINATION, FURNISH
EXECUTIVE WITH AN OPINION THAT EXECUTIVE HAS SUBSTANTIAL AUTHORITY NOT TO REPORT
ANY EXCISE TAX ON EXECUTIVE’S FEDERAL, STATE, LOCAL INCOME OR OTHER TAX RETURN. 
SUBJECT TO THE PROVISIONS OF THIS SECTION, ANY DETERMINATION BY THE ACCOUNTING
FIRM AS TO THE AMOUNT OF THE GROSS-UP PAYMENT WILL BE BINDING UPON THE COMPANY
AND EXECUTIVE.  AS A RESULT OF THE UNCERTAINTY IN THE APPLICATION OF SECTION
4999 OF THE CODE (OR ANY SUCCESSOR PROVISION THERETO) AND THE POSSIBILITY OF
SIMILAR UNCERTAINTY REGARDING APPLICABLE STATE OR LOCAL TAX LAW AT THE TIME OF
ANY DETERMINATION BY THE ACCOUNTING FIRM HEREUNDER, IT IS POSSIBLE THAT GROSS-UP
PAYMENTS WHICH WILL NOT HAVE BEEN MADE BY THE COMPANY SHOULD HAVE BEEN MADE (AN
“UNDERPAYMENT”), CONSISTENT WITH THE CALCULATIONS REQUIRED TO BE MADE
HEREUNDER.  IN THE EVENT THAT AN UNDERPAYMENT IS MADE AND THE COMPANY EXHAUSTS
OR FAILS TO PURSUE ITS REMEDIES PURSUANT TO SECTION 4(F) HEREOF AND EXECUTIVE
THEREAFTER IS REQUIRED TO MAKE A PAYMENT OF ANY EXCISE TAX, EXECUTIVE WILL
DIRECT THE ACCOUNTING FIRM TO DETERMINE THE AMOUNT OF THE UNDERPAYMENT THAT HAS
OCCURRED AND TO SUBMIT ITS DETERMINATION AND DETAILED SUPPORTING CALCULATIONS TO
BOTH THE COMPANY AND EXECUTIVE AS PROMPTLY AS POSSIBLE.  ANY SUCH UNDERPAYMENT
WILL BE PROMPTLY PAID BY THE COMPANY TO, OR FOR THE BENEFIT OF, EXECUTIVE WITHIN
FIVE BUSINESS DAYS AFTER RECEIPT OF SUCH DETERMINATION AND CALCULATIONS.


(C)                                  THE COMPANY AND EXECUTIVE WILL EACH PROVIDE
THE ACCOUNTING FIRM ACCESS TO AND COPIES OF ANY BOOKS, RECORDS AND DOCUMENTS IN
THE POSSESSION OF THE COMPANY OR EXECUTIVE, AS THE CASE MAY BE, REASONABLY
REQUESTED BY THE ACCOUNTING FIRM, AND OTHERWISE COOPERATE WITH THE ACCOUNTING
FIRM IN CONNECTION WITH THE PREPARATION AND ISSUANCE OF THE DETERMINATION
CONTEMPLATED BY SECTION 4(B) HEREOF.

8


--------------------------------------------------------------------------------



(D)                                 THE FEDERAL, STATE AND LOCAL INCOME OR OTHER
TAX RETURNS FILED BY EXECUTIVE WILL BE PREPARED AND FILED ON A CONSISTENT BASIS
WITH THE DETERMINATION OF THE ACCOUNTING FIRM WITH RESPECT TO THE EXCISE TAX
PAYABLE BY EXECUTIVE.  EXECUTIVE WILL MAKE PROPER PAYMENT OF THE AMOUNT OF ANY
EXCISE TAX AND, AT THE REQUEST OF THE COMPANY, PROVIDE TO THE COMPANY TRUE AND
CORRECT COPIES (WITH ANY AMENDMENTS) OF EXECUTIVE’S FEDERAL INCOME TAX RETURN AS
FILED WITH THE INTERNAL REVENUE SERVICE AND CORRESPONDING STATE AND LOCAL TAX
RETURNS, IF RELEVANT, AS FILED WITH THE APPLICABLE TAXING AUTHORITY, AND SUCH
OTHER DOCUMENTS REASONABLY REQUESTED BY THE COMPANY, EVIDENCING SUCH PAYMENT. 
IF PRIOR TO THE FILING OF EXECUTIVE’S FEDERAL INCOME TAX RETURN, OR
CORRESPONDING STATE OR LOCAL TAX RETURN, IF RELEVANT, THE ACCOUNTING FIRM
DETERMINES THAT THE AMOUNT OF THE GROSS-UP PAYMENT SHOULD BE REDUCED, EXECUTIVE
WILL WITHIN FIVE BUSINESS DAYS PAY TO THE COMPANY THE AMOUNT OF SUCH REDUCTION.


(E)                                  THE FEES AND EXPENSES OF THE ACCOUNTING
FIRM FOR ITS SERVICES IN CONNECTION WITH THE DETERMINATIONS AND CALCULATIONS
CONTEMPLATED BY SECTIONS 4(B) AND (D) HEREOF WILL BE BORNE BY THE COMPANY.  IF
SUCH FEES AND EXPENSES ARE INITIALLY ADVANCED BY EXECUTIVE, THE COMPANY WILL
REIMBURSE EXECUTIVE THE FULL AMOUNT OF SUCH FEES AND EXPENSES WITHIN FIVE
BUSINESS DAYS AFTER RECEIPT FROM EXECUTIVE OF A STATEMENT THEREFOR AND
REASONABLE EVIDENCE OF EXECUTIVE’S PAYMENT THEREOF.


(F)                                    EXECUTIVE WILL NOTIFY THE COMPANY IN
WRITING OF ANY CLAIM BY THE INTERNAL REVENUE SERVICE THAT, IF SUCCESSFUL, WOULD
REQUIRE THE PAYMENT BY THE COMPANY OF A GROSS-UP PAYMENT.  SUCH NOTIFICATION
WILL BE GIVEN AS PROMPTLY AS PRACTICABLE BUT NO LATER THAN 10 BUSINESS DAYS
AFTER EXECUTIVE ACTUALLY RECEIVES NOTICE OF SUCH CLAIM AND EXECUTIVE WILL
FURTHER APPRISE THE COMPANY OF THE NATURE OF SUCH CLAIM AND THE DATE ON WHICH
SUCH CLAIM IS REQUESTED TO BE PAID (IN EACH CASE, TO THE EXTENT KNOWN BY
EXECUTIVE).  EXECUTIVE WILL NOT PAY SUCH CLAIM PRIOR TO THE EARLIER OF (I) THE
EXPIRATION OF THE 30-CALENDAR-DAY PERIOD FOLLOWING THE DATE ON WHICH EXECUTIVE
GIVES SUCH NOTICE TO THE COMPANY AND (II) THE DATE THAT ANY PAYMENT OF AMOUNT
WITH RESPECT TO SUCH CLAIM IS DUE.  IF THE COMPANY NOTIFIES EXECUTIVE IN WRITING
PRIOR TO THE EXPIRATION OF SUCH PERIOD THAT IT DESIRES TO CONTEST SUCH CLAIM,
EXECUTIVE WILL:


(I)                                     PROVIDE THE COMPANY WITH ANY WRITTEN
RECORDS OR DOCUMENTS IN EXECUTIVE’S POSSESSION RELATING TO SUCH CLAIM REASONABLY
REQUESTED BY THE COMPANY;


(II)                                  TAKE SUCH ACTION IN CONNECTION WITH
CONTESTING SUCH CLAIM AS THE COMPANY WILL REASONABLY REQUEST IN WRITING FROM
TIME TO TIME, INCLUDING WITHOUT LIMITATION ACCEPTING LEGAL REPRESENTATION WITH
RESPECT TO SUCH CLAIM BY AN ATTORNEY COMPETENT IN RESPECT OF THE SUBJECT MATTER
AND REASONABLY SELECTED BY THE COMPANY;


(III)                               COOPERATE WITH THE COMPANY IN GOOD FAITH IN
ORDER EFFECTIVELY TO CONTEST SUCH CLAIM; AND


(IV)                              PERMIT THE COMPANY TO PARTICIPATE IN ANY
PROCEEDINGS RELATING TO SUCH CLAIM;

9


--------------------------------------------------------------------------------


provided, however, that the Company will bear and pay directly all costs and
expenses (including interest and penalties) incurred in connection with such
contest and will indemnify and hold harmless Executive, on an after-tax basis,
for and against any Excise Tax or income tax, including interest and penalties
with respect thereto, imposed as a result of such representation and payment of
costs and expenses.  Without limiting the foregoing provisions of this Section
4(f), the Company will control all proceedings taken in connection with the
contest of any claim contemplated by this Section 4(f) and, at its sole option,
may pursue or forego any and all administrative appeals, proceedings, hearings
and conferences with the taxing authority in respect of such claim (provided
that Executive may participate therein at Executive’s own cost and expense) and
may, at its option, either direct Executive to pay the tax claimed and sue for a
refund or contest the claim in any permissible manner, and Executive agrees to
prosecute such contest to a determination before any administrative tribunal, in
a court of initial jurisdiction and in one or more appellate courts, as the
Company will determine; provided, however, that if the Company directs Executive
to pay the tax claimed and sue for a refund, the Company will advance the amount
of such payment to Executive on an interest-free basis and will indemnify and
hold Executive harmless, on an after-tax basis, from any Excise Tax or income
tax, including interest or penalties with respect thereto, imposed with respect
to such advance; and provided further, however, that any extension of the
statute of limitations relating to payment of taxes for the taxable year of
Executive with respect to which the contested amount is claimed to be due is
limited solely to such contested amount.  Furthermore, the Company’s control of
any such contested claim will be limited to issues with respect to which a
Gross-Up Payment would be payable hereunder and Executive will be entitled to
settle or contest, as the case may be, any other issue raised by the Internal
Revenue Service or any other taxing authority.


(G)                                 IF, AFTER THE RECEIPT BY EXECUTIVE OF AN
AMOUNT ADVANCED BY THE COMPANY PURSUANT TO SECTION 4(F) HEREOF, EXECUTIVE
RECEIVES ANY REFUND WITH RESPECT TO SUCH CLAIM, EXECUTIVE WILL (SUBJECT TO THE
COMPANY’S COMPLYING WITH THE REQUIREMENTS OF SECTION 4(F) HEREOF) PROMPTLY PAY
TO THE COMPANY THE AMOUNT OF SUCH REFUND (TOGETHER WITH ANY INTEREST PAID OR
CREDITED THEREON AFTER ANY TAXES APPLICABLE THERETO).  IF, AFTER THE RECEIPT BY
EXECUTIVE OF AN AMOUNT ADVANCED BY THE COMPANY PURSUANT TO SECTION 4(F) HEREOF,
A DETERMINATION IS MADE THAT EXECUTIVE WILL NOT BE ENTITLED TO ANY REFUND WITH
RESPECT TO SUCH CLAIM AND THE COMPANY DOES NOT NOTIFY EXECUTIVE IN WRITING OF
ITS INTENT TO CONTEST SUCH DENIAL OR REFUND PRIOR TO THE EXPIRATION OF 30
CALENDAR DAYS AFTER SUCH DETERMINATION, THEN SUCH ADVANCE WILL BE FORGIVEN AND
WILL NOT BE REQUIRED TO BE REPAID AND THE AMOUNT OF SUCH ADVANCE WILL OFFSET, TO
THE EXTENT THEREOF, THE AMOUNT OF GROSS-UP PAYMENT REQUIRED TO BE PAID PURSUANT
TO THIS SECTION 4.


5.                                       WITHHOLDING TAXES.  THE COMPANY MAY
WITHHOLD FROM ALL PAYMENTS DUE TO EXECUTIVE (OR EXECUTIVE’S BENEFICIARY OR
ESTATE) HEREUNDER ALL TAXES WHICH, BY APPLICABLE FEDERAL, STATE, LOCAL OR OTHER
LAW, THE COMPANY IS REQUIRED TO WITHHOLD THEREFROM.  IN THE CASE OF THE
WITHHOLDING OF AN EXCISE TAX, SUCH WITHHOLDING SHALL BE CONSISTENT WITH ANY
DETERMINATION MADE UNDER SECTION 4.


6.                                       REIMBURSEMENT OF EXPENSES.  IF ANY
CONTEST OR DISPUTE SHALL ARISE UNDER THIS AGREEMENT INVOLVING TERMINATION OF
EXECUTIVE’S EMPLOYMENT WITH THE

10


--------------------------------------------------------------------------------



COMPANY OR INVOLVING THE FAILURE OR REFUSAL OF THE COMPANY TO PERFORM FULLY IN
ACCORDANCE WITH THE TERMS HEREOF, THE COMPANY SHALL REIMBURSE EXECUTIVE, ON A
CURRENT BASIS, FOR ALL REASONABLE LEGAL FEES AND EXPENSES, IF ANY, INCURRED BY
EXECUTIVE IN CONNECTION WITH SUCH CONTEST OR DISPUTE (REGARDLESS OF THE RESULT
THEREOF); PROVIDED, HOWEVER, EXECUTIVE SHALL BE REQUIRED TO REPAY ANY SUCH
AMOUNTS TO THE COMPANY TO THE EXTENT THAT A COURT OR AN ARBITRATION PANEL ISSUES
A FINAL ORDER FROM WHICH NO APPEAL CAN BE TAKEN, OR WITH RESPECT TO WHICH THE
TIME PERIOD TO APPEAL HAS EXPIRED, SETTING FORTH THAT EXECUTIVE HAS NOT
SUBSTANTIALLY PREVAILED ON AT LEAST ONE MATERIAL ISSUE IN DISPUTE.


7.                                       EMPLOYMENT BY AFFILIATES.  EMPLOYMENT
BY THE COMPANY FOR PURPOSES OF THIS AGREEMENT SHALL INCLUDE EMPLOYMENT BY ANY
AFFILIATE.


8.                                       RESTRICTIVE COVENANTS.


(A)                                  NON-COMPETITION AND NON-SOLICITATION. 
EXECUTIVE ACKNOWLEDGES AND RECOGNIZES THE HIGHLY COMPETITIVE NATURE OF THE
BUSINESSES OF THE COMPANY AND ITS AFFILIATES, THE VALUABLE CONFIDENTIAL BUSINESS
INFORMATION IN EXECUTIVE’S POSSESSION AND THE CUSTOMER GOODWILL ASSOCIATED WITH
THE ONGOING BUSINESS PRACTICE OF THE COMPANY, AND ACCORDINGLY AGREES AS FOLLOWS:

(I)                                     FOR A PERIOD ENDING ON THE EXPIRATION OF
ONE YEAR FOLLOWING THE TERMINATION OF EXECUTIVE’S EMPLOYMENT (THE “RESTRICTED
PERIOD”), EXECUTIVE WILL NOT DIRECTLY OR INDIRECTLY, (A) ENGAGE IN ANY BUSINESS
FOR EXECUTIVE’S OWN ACCOUNT THAT COMPETES WITH THE BUSINESS OF THE COMPANY, (B)
ENTER THE EMPLOY OF, OR RENDER ANY SERVICES TO, ANY PERSON ENGAGED IN ANY
BUSINESS THAT COMPETES WITH THE BUSINESS OF THE COMPANY, (C) ACQUIRE A FINANCIAL
INTEREST IN, OR OTHERWISE BECOME ACTIVELY INVOLVED WITH, ANY PERSON ENGAGED IN
ANY BUSINESS THAT COMPETES WITH THE BUSINESS OF THE COMPANY, DIRECTLY OR
INDIRECTLY, AS AN INDIVIDUAL, PARTNER, SHAREHOLDER, OFFICER, DIRECTOR,
PRINCIPAL, AGENT, TRUSTEE OR CONSULTANT, OR (D) INTERFERE WITH BUSINESS
RELATIONSHIPS (WHETHER FORMED BEFORE OR AFTER THE DATE OF THIS AGREEMENT)
BETWEEN THE COMPANY OR ANY OF ITS AFFILIATES THAT ARE ENGAGED IN A BUSINESS
SIMILAR TO THE BUSINESS OF THE COMPANY (THE “COMPANY AFFILIATES”) AND CUSTOMERS
OR SUPPLIERS OF THE COMPANY OR THE COMPANY AFFILIATES.

(II)                                  NOTWITHSTANDING ANYTHING TO THE CONTRARY
IN THIS AGREEMENT, EXECUTIVE MAY DIRECTLY OR INDIRECTLY OWN, SOLELY AS A PASSIVE
INVESTMENT, SECURITIES OF ANY PERSON ENGAGED IN THE BUSINESS OF THE COMPANY
WHICH ARE PUBLICLY TRADED ON A NATIONAL OR REGIONAL STOCK EXCHANGE OR ON THE
OVER-THE-COUNTER MARKET IF EXECUTIVE (A) IS NOT A CONTROLLING PERSON OF, OR A
MEMBER OF A GROUP WHICH CONTROLS, SUCH PERSON AND (B) DOES NOT, DIRECTLY OR
INDIRECTLY, OWN ONE PERCENT (1%) OR MORE OF ANY CLASS OF SECURITIES OF SUCH
PERSON.

(III)                               DURING THE RESTRICTED PERIOD, AND FOR AN
ADDITIONAL ONE YEAR AFTER THE END OF THE RESTRICTED PERIOD, EXECUTIVE SHALL NOT,

11


--------------------------------------------------------------------------------


DIRECTLY OR INDIRECTLY, (A) WITHOUT THE WRITTEN CONSENT OF THE COMPANY, SOLICIT
OR ENCOURAGE ANY EMPLOYEE OF THE COMPANY OR THE COMPANY AFFILIATES TO LEAVE THE
EMPLOYMENT OF THE COMPANY OR THE COMPANY AFFILIATES, OR (B) WITHOUT THE WRITTEN
CONSENT OF THE COMPANY (WHICH SHALL NOT BE UNREASONABLY WITHHELD), HIRE ANY SUCH
EMPLOYEE WHO HAS LEFT THE EMPLOYMENT OF THE COMPANY OR THE COMPANY AFFILIATES
(OTHER THAN AS A RESULT OF THE TERMINATION OF SUCH EMPLOYMENT BY THE COMPANY OR
THE COMPANY AFFILIATES) WITHIN ONE YEAR AFTER THE TERMINATION OF SUCH EMPLOYEE’S
EMPLOYMENT WITH THE COMPANY OR THE COMPANY AFFILIATES.

(IV)                              DURING THE RESTRICTED PERIOD, EXECUTIVE WILL
NOT, DIRECTLY OR INDIRECTLY, SOLICIT OR ENCOURAGE TO CEASE TO WORK WITH THE
COMPANY OR THE COMPANY AFFILIATES ANY CONSULTANT THEN UNDER CONTRACT WITH THE
COMPANY OR THE COMPANY AFFILIATES.


(B)                                 NON-DISCLOSURE OF CONFIDENTIAL INFORMATION. 
EXECUTIVE WILL NOT AT ANY TIME (WHETHER DURING OR AFTER EXECUTIVE’S EMPLOYMENT
WITH THE COMPANY) DISCLOSE OR USE FOR EXECUTIVE’S OWN BENEFIT OR PURPOSES OR THE
BENEFIT OR PURPOSES OF ANY OTHER PERSON, FIRM, PARTNERSHIP, JOINT VENTURE,
ASSOCIATION, CORPORATION OR OTHER BUSINESS ORGANIZATION, ENTITY OR ENTERPRISE
OTHER THAN THE COMPANY AND ANY OF ITS SUBSIDIARIES OR AFFILIATES, ANY TRADE
SECRETS, INFORMATION, DATA, OR OTHER CONFIDENTIAL INFORMATION RELATING TO
CUSTOMERS, DEVELOPMENT PROGRAMS, COSTS, MARKETING, TRADING, INVESTMENT, SALES
ACTIVITIES, PROMOTION, CREDIT AND FINANCIAL DATA, MANUFACTURING PROCESSES,
FINANCING METHODS, PLANS, OR THE BUSINESS AND AFFAIRS OF THE COMPANY GENERALLY,
OR OF ANY SUBSIDIARY OR AFFILIATE OF THE COMPANY, PROVIDED, HOWEVER, THAT THE
FOREGOING SHALL NOT APPLY TO INFORMATION WHICH IS GENERALLY KNOWN TO THE
INDUSTRY OR THE PUBLIC OTHER THAN AS A RESULT OF EXECUTIVE’S BREACH OF THIS
COVENANT. EXECUTIVE AGREES THAT UPON TERMINATION OF EXECUTIVE’S EMPLOYMENT WITH
THE COMPANY FOR ANY REASON, EXECUTIVE WILL RETURN TO THE COMPANY IMMEDIATELY ALL
MEMORANDA, BOOKS, PAPERS, PLANS, INFORMATION, LETTERS AND OTHER DATA, AND ALL
COPIES THEREOF OR THEREFROM, IN ANY WAY RELATING TO THE BUSINESS OF THE COMPANY
AND ITS AFFILIATES, EXCEPT THAT EXECUTIVE MAY RETAIN PERSONAL NOTES, NOTEBOOKS
AND DIARIES. EXECUTIVE FURTHER AGREES THAT EXECUTIVE WILL NOT RETAIN OR USE FOR
EXECUTIVE’S ACCOUNT AT ANY TIME ANY TRADE NAMES, TRADEMARK OR OTHER PROPRIETARY
BUSINESS DESIGNATION USED OR OWNED IN CONNECTION WITH THE BUSINESS OF THE
COMPANY OR ITS AFFILIATES.


(C)                                  NON-DISPARAGEMENT.  EXECUTIVE AGREES
(WHETHER DURING OR AFTER EXECUTIVE’S EMPLOYMENT WITH THE COMPANY) NOT TO ISSUE,
CIRCULATE, PUBLISH OR UTTER ANY FALSE OR DISPARAGING STATEMENTS, REMARKS OR
RUMORS ABOUT THE COMPANY OR THE OFFICERS OR DIRECTORS OF THE COMPANY OTHER THAN
TO THE EXTENT REASONABLY NECESSARY IN ORDER TO (I) ASSERT A BONA FIDE CLAIM
AGAINST THE COMPANY ARISING OUT OF EXECUTIVE’S EMPLOYMENT WITH THE COMPANY, OR
(II) RESPOND IN A TRUTHFUL AND APPROPRIATE MANNER TO ANY LEGAL PROCESS OR GIVE
TRUTHFUL AND APPROPRIATE TESTIMONY IN A LEGAL OR REGULATORY PROCEEDING.


(D)                                 MUTUAL DEPENDENCE OF COVENANTS AND CONDITION
SUBSEQUENT.  EXECUTIVE COVENANTS AND AGREES TO BE BOUND BY THE RESTRICTIVE
COVENANTS AND AGREEMENTS CONTAINED IN THIS SECTION 8 TO THE MAXIMUM EXTENT
PERMITTED BY FLORIDA LAW, IT BEING THE INTENT AND SPIRIT OF THE PARTIES THAT THE
RESTRICTIVE COVENANTS AND AGREEMENTS

12


--------------------------------------------------------------------------------



CONTAINED IN THIS AGREEMENT SHALL BE VALID AND ENFORCEABLE IN ALL RESPECTS, AND,
SUBJECT TO THE TERMS AND CONDITIONS OF THIS AGREEMENT, EXECUTIVE’S COMPLIANCE
WITH THE COVENANTS CONTAINED IN SECTION 8(A) IS MUTUALLY DEPENDENT UPON AND A
CONDITION SUBSEQUENT TO THE COMPANY’S OBLIGATION TO MAKE THE PAYMENTS DESCRIBED
IN SECTION 3 OF THIS AGREEMENT AND SUCH PAYMENTS SHALL IMMEDIATELY CEASE UPON
ANY BREACH OF SECTION 8(A).  LIKEWISE, IF EXECUTIVE COMMENCES ANY ACTION IN
COURT OR IN ARBITRATION CHALLENGING THE VALIDITY OF, SEEKING TO INVALIDATE OR
OTHERWISE SEEKING SOME SORT OF DECLARATION THAT THE COVENANTS AND AGREEMENTS IN
SECTION 8(A) ARE VOID, VOIDABLE OR INVALID, THE COMPANY’S OBLIGATIONS TO MAKE
THE PAYMENTS DESCRIBED IN SECTION 3 OF THIS AGREEMENT SHALL IMMEDIATELY CEASE AS
OF THE TIME OF THE COMMENCEMENT OF SUCH ACTION OR PROCEEDING.  IF THE COMPANY
DOES NOT DISCOVER EXECUTIVE’S BREACH OF SECTION 8(A) OR THE COMMENCEMENT OF ANY
SUCH ACTION OR ARBITRATION PROCEEDINGS UNTIL AFTER ONE OR MORE PAYMENTS UNDER
SECTION 3 HAVE BEEN MADE TO EXECUTIVE, EXECUTIVE SHALL BE OBLIGATED TO
IMMEDIATELY RETURN ALL SUCH PAYMENTS TO THE COMPANY THAT WERE PAID AND RECEIVED
AFTER THE BREACH OF SECTION 8(A).


(E)                                  REMEDIES UPON BREACH.  IF EXECUTIVE
BREACHES THE PROVISIONS OF SECTIONS 8 (A), (B) OR (C), THE COMPANY SHALL HAVE
THE RIGHT TO HAVE SUCH RESTRICTIVE COVENANTS SPECIFICALLY ENFORCED BY ANY COURT
OF COMPETENT JURISDICTION, IT BEING AGREED THAT ANY BREACH OF SUCH RESTRICTIVE
COVENANTS WOULD CAUSE IRREPARABLE INJURY TO THE COMPANY AND THAT MONEY DAMAGES
WOULD NOT PROVIDE AN ADEQUATE REMEDY FOR SUCH INJURY.  ACCORDINGLY, THE COMPANY
SHALL BE ENTITLED TO INJUNCTIVE RELIEF TO ENFORCE THE TERMS OF SUCH RESTRICTIVE
COVENANTS AND TO RESTRAIN EXECUTIVE FROM ANY VIOLATION THEREOF.  THE RIGHTS AND
REMEDIES SET FORTH IN THIS SECTION 8(E) SHALL BE INDEPENDENT OF ALL OTHER OTHERS
RIGHTS AND REMEDIES AVAILABLE TO THE COMPANY FOR A BREACH OF SUCH RESTRICTIVE
COVENANTS, AND SHALL BE SEVERALLY ENFORCEABLE FROM, IN ADDITION TO, AND NOT IN
LIEU OF, ANY OTHER RIGHTS AND REMEDIES AVAILABLE AT LAW OR IN EQUITY.


9.                                       SURVIVAL.  THE RESPECTIVE OBLIGATIONS
AND BENEFITS AFFORDED TO THE COMPANY AND EXECUTIVE AS PROVIDED IN SECTIONS 3 (TO
THE EXTENT THAT PAYMENTS OR BENEFITS ARE OWED AS A RESULT OF A TERMINATION OF
EMPLOYMENT THAT OCCURS DURING THE TERM OF THIS AGREEMENT), 4 (TO THE EXTENT THAT
PAYMENTS ARE MADE TO EXECUTIVE AS A RESULT OF A CHANGE IN CONTROL THAT OCCURS
DURING THE TERM OF THIS AGREEMENT), 5, 6, 12(C) AND 10 SHALL SURVIVE THE
TERMINATION OF THIS AGREEMENT.


10.                                 FULL SETTLEMENT; RESOLUTION OF DISPUTES. 
THE COMPANY’S OBLIGATION TO MAKE ANY PAYMENTS AND PROVIDE ANY BENEFITS PURSUANT
TO THIS AGREEMENT AND OTHERWISE TO PERFORM ITS OBLIGATIONS HEREUNDER SHALL BE IN
LIEU AND IN FULL SETTLEMENT OF ALL OTHER SEVERANCE PAYMENTS TO EXECUTIVE UNDER
ANY OTHER SEVERANCE OR EMPLOYMENT AGREEMENT BETWEEN EXECUTIVE AND THE COMPANY,
AND ANY SEVERANCE PLAN OF THE COMPANY; PROVIDED, HOWEVER, THAT IF ANY SUCH OTHER
AGREEMENT OR PLAN WOULD PROVIDE EXECUTIVE WITH A GREATER PAYMENT OR MORE OR
LONGER BENEFITS IN RESPECT OF ANY PARTICULAR ITEM DESCRIBED HEREUNDER (E.G.,
SEVERANCE, WELFARE BENEFITS), THEN EXECUTIVE SHALL RECEIVE SUCH PARTICULAR ITEM
OF PAYMENT AND/OR BENEFIT PURSUANT TO SUCH OTHER AGREEMENT OR PLAN, IN LIEU OF
RECEIVING THAT PARTICULAR ITEM PURSUANT TO THIS AGREEMENT.  THE COMPANY’S
OBLIGATIONS HEREUNDER SHALL NOT BE AFFECTED BY ANY SET-OFF, COUNTERCLAIM,
RECOUPMENT, DEFENSE OR OTHER CLAIM, RIGHT OR ACTION WHICH THE COMPANY MAY HAVE
AGAINST EXECUTIVE OR OTHERS.  IN NO EVENT SHALL EXECUTIVE BE OBLIGATED TO SEEK
OTHER EMPLOYMENT OR TAKE OTHER

13


--------------------------------------------------------------------------------



ACTION BY WAY OF MITIGATION OF THE AMOUNTS PAYABLE AND BENEFITS PROVIDED TO
EXECUTIVE UNDER ANY OF THE PROVISIONS OF THIS AGREEMENT AND, EXCEPT AS PROVIDED
IN SECTION 3(B), SUCH AMOUNTS SHALL NOT BE REDUCED WHETHER OR NOT EXECUTIVE
OBTAINS OTHER EMPLOYMENT.  THE PARTIES AGREE THAT ANY CONTROVERSY OR CLAIM OF
EITHER PARTY HERETO ARISING OUT OF OR IN ANY WAY RELATING TO THIS AGREEMENT, OR
BREACH THEREOF, SHALL BE SETTLED BY FINAL AND BINDING ARBITRATION IN
JACKSONVILLE, FLORIDA BY THREE ARBITRATORS IN ACCORDANCE WITH THE RULES OF THE
AMERICAN ARBITRATION ASSOCIATION APPLICABLE TO THE RESOLUTION OF EMPLOYMENT
DISPUTES, AND THAT JUDGMENT UPON ANY AWARD RENDERED MAY BE ENTERED BY THE
PREVAILING PARTY IN ANY COURT HAVING JURISDICTION THEREOF.  THE COMPANY SHALL
BEAR ALL COSTS AND EXPENSES ARISING IN CONNECTION WITH ANY ARBITRATION
PROCEEDING PURSUANT TO THIS SECTION.


11.                                 SCOPE OF AGREEMENT.  NOTHING IN THIS
AGREEMENT SHALL BE DEEMED TO ENTITLE EXECUTIVE TO CONTINUED EMPLOYMENT WITH THE
COMPANY OR ITS SUBSIDIARIES, AND IF EXECUTIVE’S EMPLOYMENT WITH THE COMPANY OR
ITS SUBSIDIARIES SHALL TERMINATE PRIOR TO A CHANGE IN CONTROL, EXECUTIVE SHALL
HAVE NO FURTHER RIGHTS UNDER THIS AGREEMENT (EXCEPT AS OTHERWISE PROVIDED
HEREUNDER); PROVIDED, HOWEVER, THAT ANY TERMINATION OF EXECUTIVE’S EMPLOYMENT
WITH THE COMPANY OR ITS SUBSIDIARIES DURING THE TERMINATION PERIOD SHALL BE
SUBJECT TO ALL OF THE PROVISIONS OF THIS AGREEMENT.


12.                                 SUCCESSORS; BINDING AGREEMENT.


(A)                                  THIS AGREEMENT SHALL NOT BE TERMINATED BY
ANY CHANGE IN CONTROL OR OTHER MERGER, CONSOLIDATION, STATUTORY SHARE EXCHANGE,
SALE OF SUBSTANTIALLY ALL THE ASSETS OR SIMILAR FORM OF CORPORATE TRANSACTION
INVOLVING THE COMPANY (A “BUSINESS COMBINATION”).  IN THE EVENT OF ANY BUSINESS
COMBINATION, THE PROVISIONS OF THIS AGREEMENT SHALL BE BINDING UPON THE
SURVIVING CORPORATION, AND SUCH SURVIVING CORPORATION SHALL BE TREATED AS THE
COMPANY HEREUNDER.


(B)                                 THE COMPANY AGREES THAT IN CONNECTION WITH
ANY BUSINESS COMBINATION, IT WILL CAUSE ANY SUCCESSOR ENTITY TO THE COMPANY
UNCONDITIONALLY TO ASSUME (AND FOR ANY PARENT ENTITY IN SUCH BUSINESS
COMBINATION TO GUARANTEE), BY WRITTEN INSTRUMENT DELIVERED TO EXECUTIVE (OR
EXECUTIVE’S BENEFICIARY OR ESTATE), ALL OF THE OBLIGATIONS OF THE COMPANY
HEREUNDER.


(C)                                  THIS AGREEMENT SHALL INURE TO THE BENEFIT
OF AND BE ENFORCEABLE BY EXECUTIVE’S PERSONAL OR LEGAL REPRESENTATIVES,
EXECUTORS, ADMINISTRATORS, SUCCESSORS, HEIRS, DISTRIBUTEES, DEVISEES AND
LEGATEES.  IF EXECUTIVE SHALL DIE WHILE ANY AMOUNTS WOULD BE PAYABLE TO
EXECUTIVE HEREUNDER HAD EXECUTIVE CONTINUED TO LIVE, ALL SUCH AMOUNTS, UNLESS
OTHERWISE PROVIDED HEREIN, SHALL BE PAID IN ACCORDANCE WITH THE TERMS OF THIS
AGREEMENT TO SUCH PERSON OR PERSONS APPOINTED IN WRITING BY EXECUTIVE TO RECEIVE
SUCH AMOUNTS OR, IF NO PERSON IS SO APPOINTED, TO EXECUTIVE’S ESTATE.


13.                                 NOTICE.  (A)  FOR PURPOSES OF THIS
AGREEMENT, ALL NOTICES AND OTHER COMMUNICATIONS REQUIRED OR PERMITTED HEREUNDER
SHALL BE IN WRITING AND SHALL BE BY HAND DELIVERY OR BY REGISTERED OR CERTIFIED
MAIL, RETURN RECEIPT REQUESTED, POSTAGE PREPAID, OR BY NATIONALLY RECOGNIZED
OVERNIGHT COURIER SERVICE, ADDRESSED AS FOLLOWS:

14


--------------------------------------------------------------------------------


If to Executive, to Executive’s principal residence as reflected in the records
of the Company.

If to the Company:

Interline Brands, Inc.
801 West Bay Street
Jacksonville, Florida 32204
Attn.:  Chief Executive Officer

or to such other address as either party may have furnished to the other in
writing in accordance herewith, except that notices of change of address shall
be effective only upon receipt.


14.                                 A WRITTEN NOTICE OF EXECUTIVE’S DATE OF
TERMINATION BY THE COMPANY OR EXECUTIVE, AS THE CASE MAY BE, TO THE OTHER, SHALL
(I) INDICATE THE SPECIFIC TERMINATION PROVISION IN THIS AGREEMENT RELIED UPON,
(II) TO THE EXTENT APPLICABLE, SET FORTH IN REASONABLE DETAIL THE FACTS AND
CIRCUMSTANCES CLAIMED TO PROVIDE A BASIS FOR TERMINATION OF EXECUTIVE’S
EMPLOYMENT UNDER THE PROVISION SO INDICATED AND (III) SPECIFY THE TERMINATION
DATE (WHICH DATE SHALL BE NOT LESS THAN FIFTEEN (15) (THIRTY (30), IF
TERMINATION IS BY THE COMPANY FOR DISABILITY) NOR MORE THAN SIXTY (60) DAYS
AFTER THE GIVING OF SUCH NOTICE).  THE FAILURE BY EXECUTIVE OR THE COMPANY TO
SET FORTH IN SUCH NOTICE ANY FACT OR CIRCUMSTANCE WHICH CONTRIBUTES TO A SHOWING
OF GOOD REASON OR CAUSE SHALL NOT WAIVE ANY RIGHT OF EXECUTIVE OR THE COMPANY
HEREUNDER OR PRECLUDE EXECUTIVE OR THE COMPANY FROM ASSERTING SUCH FACT OR
CIRCUMSTANCE IN ENFORCING EXECUTIVE’S OR THE COMPANY’S RIGHTS HEREUNDER.


15.                                 GOVERNING LAW; VALIDITY.  THE
INTERPRETATION, CONSTRUCTION AND PERFORMANCE OF THIS AGREEMENT SHALL BE GOVERNED
BY AND CONSTRUED AND ENFORCED IN ACCORDANCE WITH THE INTERNAL LAWS OF THE STATE
OF FLORIDA WITHOUT REGARD TO THE PRINCIPLES OF CONFLICTS OF LAWS THEREOF, OF
SUCH PRINCIPLES OF ANY OTHER JURISDICTION WHICH COULD CAUSE THE APPLICATION OF
THE LAWS OF ANY JURISDICTION OTHER THAN THE STATE OF FLORIDA.  THE INVALIDITY OR
UNENFORCEABILITY OF ANY PROVISION OF THIS AGREEMENT SHALL NOT AFFECT THE
VALIDITY OR ENFORCEABILITY OF ANY OTHER PROVISION OF THIS AGREEMENT, WHICH OTHER
PROVISIONS SHALL REMAIN IN FULL FORCE AND EFFECT.


16.                                 COUNTERPARTS.  THIS AGREEMENT MAY BE
EXECUTED IN COUNTERPARTS, EACH OF WHICH SHALL BE DEEMED TO BE AN ORIGINAL AND
ALL OF WHICH TOGETHER SHALL CONSTITUTE ONE AND THE SAME INSTRUMENT.


17.                                 MISCELLANEOUS.  NO PROVISION OF THIS
AGREEMENT MAY BE MODIFIED OR WAIVED UNLESS SUCH MODIFICATION OR WAIVER IS AGREED
TO IN WRITING AND SIGNED BY EXECUTIVE AND BY A DULY AUTHORIZED OFFICER OF THE
COMPANY.  NO WAIVER BY EITHER PARTY

15


--------------------------------------------------------------------------------



HERETO AT ANY TIME OF ANY BREACH BY THE OTHER PARTY HERETO OF, OR COMPLIANCE
WITH, ANY CONDITION OR PROVISION OF THIS AGREEMENT TO BE PERFORMED BY SUCH OTHER
PARTY SHALL BE DEEMED A WAIVER OF SIMILAR OR DISSIMILAR PROVISIONS OR CONDITIONS
AT THE SAME OR AT ANY PRIOR OR SUBSEQUENT TIME.  FAILURE BY EXECUTIVE OR THE
COMPANY TO INSIST UPON STRICT COMPLIANCE WITH ANY PROVISION OF THIS AGREEMENT OR
TO ASSERT ANY RIGHT EXECUTIVE OR THE COMPANY MAY HAVE HEREUNDER, INCLUDING,
WITHOUT LIMITATION, THE RIGHT OF EXECUTIVE TO TERMINATE EMPLOYMENT FOR GOOD
REASON, SHALL NOT BE DEEMED TO BE A WAIVER OF SUCH PROVISION OR RIGHT OR ANY
OTHER PROVISION OR RIGHT OF THIS AGREEMENT.  EXCEPT AS OTHERWISE SPECIFICALLY
PROVIDED HEREIN, THE RIGHTS OF, AND BENEFITS PAYABLE TO, EXECUTIVE, EXECUTIVE’S
ESTATE OR EXECUTIVE’S BENEFICIARIES PURSUANT TO THIS AGREEMENT ARE IN ADDITION
TO ANY RIGHTS OF, OR BENEFITS PAYABLE TO, EXECUTIVE, EXECUTIVE’S ESTATE OR
EXECUTIVE’S BENEFICIARIES UNDER ANY OTHER EMPLOYEE BENEFIT PLAN OR COMPENSATION
PROGRAM OF THE COMPANY.

IN WITNESS WHEREOF, the Company has caused this Agreement to be executed by a
duly authorized officer of the Company and Executive has executed this Agreement
as of the day and year first above written.

 

 

INTERLINE BRANDS, INC.

 

 

 

 

 

By:

 

 

Title:

 

 

 

 

 

 

 

 

EXECUTIVE

 

 

 

 

 

 

 

 

 

 

16


--------------------------------------------------------------------------------